Citation Nr: 0522298	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  01-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of arthritis of the right knee, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas, in which the RO granted a 10 
percent disability rating for arthritis of the right knee, 
effective November 28, 2000.  In November 2001, the Board 
remanded the claims of a rating in excess of 10 percent for 
right knee arthritis and a separate rating for right knee 
arthritis prior to November 28, 2000.  In a February 2003 
rating decision, the RO assigned an effective date of July 1, 
1997, for a 10 percent evaluation for right knee arthritis in 
accordance with VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  
In July 2003, the Board remanded the claim for a rating in 
excess of 10 percent for right knee arthritis.


FINDING OF FACT

The right knee arthritis has been manifested by at least 80 
degrees of flexion and by extension limited to at most 10 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis based on limitation of flexion have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5260 (2004).

2.  The criteria for a separate 10 percent evaluation for 
right knee arthritis based on limitation of extension have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Codes 5010, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.  

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 2001 rating action was 
promulgated did the agency of original jurisdiction (AOJ) in 
October 2004 provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in October 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, VA 
obtained additional VA medical records.  Also, the veteran 
was afforded another VA examination.  The timing-of-notice 
error was sufficiently remedied by the process carried after 
the October 2004 VCAA letter so as to provide the veteran 
with a meaningful opportunity to participate effectively in 
the processing of his claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudications.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military, Social Security 
Administration records, and VA medical records - have been 
obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The 
veteran has not identified any private treatment.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran was 
afforded VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Furthermore, the February 2001 and February 2003 
rating decisions, the April 2001 statement of the case (SOC), 
and the February 2003 and May 2005 supplemental statements of 
the case (SSOCs) informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e).  In the October 2004 VCAA 
letter, VA informed the veteran that he should submit any 
evidence that he has in his possession.  38 C.F.R. 
§ 3.159(b).

By a June 2005 letter, VA informed the veteran that his claim 
was being forwarded to the Board and that, in effect, VA 
would not undertake any further development on his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

Social Security Administration (SSA) records show that SSA 
awarded the veteran disability benefits on the basis of a 
combination of physical and mental impairments that resulted 
in right knee pain and hip pain related to significant 
degenerative arthritis and limitations arising from 
depression, anxiety, and a histrionic personality.  The SSA 
decision reflects that the veteran lacked a residual 
functional capacity to engage in substantial gainful work and 
his limitations included the following: not lifting more than 
10 pounds frequently or 20 pounds infrequently; not standing 
or walking for more than two hours during an eight-hour day; 
not operating motor vehicles or moving machinery; not having 
to work at a fast pace of production; not having to cope with 
usual job stress; not having to deal with the public; and not 
having to be subjected to overly harsh supervision in a work 
setting.

VA medical records show that in May 1997 there was full range 
of motion in the right knee.

The veteran underwent a VA examination in September 1997.  He 
complained of swelling and pain in the right knee after 
walking.  Range of motion testing of the right knee revealed 
that extension was to zero degrees and that flexion was to 
140 degrees.  Patellar entrapment caused moderate pain on the 
right.  There was moderate crepitation in the right knee.  
There was also pain on palpation of the medial joint in the 
right knee.  The diagnoses included moderately severe 
osteoarthritis of the right knee and moderate chondromalacia.  

The veteran was afforded a VA examination in November 2000.  
He complained of deep pain in the right knee and intermittent 
episodes of swelling.  Range of motion testing of the right 
knee revealed that extension was limited to 10 degrees and 
that flexion was to 120 degrees.  He had significant 
patellofemoral crepitus.  No effusion was noted.  The 
impressions included anterior cruciate ligament disability of 
the right knee with moderate-to-severe degenerative 
arthritis.

At the August 2001 Travel Board hearing, the veteran 
testified that he had trouble standing on both legs and that 
his legs tired after prolonged walking.

VA medical records reflect that a physical examination of the 
right knee in early December 2001 revealed stiffness and pain 
on range of motion testing but no crepitus.  A physical 
examination of the right knee in late December 2001 revealed 
no edema, no erythema, and a normal range of motion.  At a 
June 2002 physical examination, the right knee was 
unremarkable.  There was no erythema, increased warmth, 
swelling, effusion, or crepitus.  A physical examination of 
the right knee in July 2004 showed no swelling.  
Crepitations, however, was present.  The range of motion was 
intact.  

The veteran underwent a VA examination in May 2005.  He 
complained of right knee pain associated with weakness, 
stiffness, swelling, and lack of endurance.  He denied 
fatiguability, heat, and redness.  He stated that he had 
flare-ups of joint disease almost every day, which lasted for 
a few hours.  He reported that cold weather, prolonged 
standing, climbing stairs, and bicycle riding precipitated 
the pain.  It was noted that he had moderate functional 
impairment during flare-ups.  It was indicated that he used a 
cane along with a scooter for outside activities.  It was 
reported that the veteran had limitation in his daily 
activities, such as getting dressed or getting into the 
bathtub.  

Physical examination revealed that range of motion in the 
right knee was from zero to 120 degrees with pain between 80 
and 120 degrees and at less than 10 degrees.  There was 
moderate patellofemoral crepitus in the right knee.  There 
was evidence of weakness after repetitive use or motion.  
There was no lack of endurance and no evidence of swelling.  
The impressions included right knee moderate degenerative 
joint disease, status post medial meniscectomy with moderate 
to severe residuals.  The examiner noted that the joint 
function was additionally limited by pain and weakness 
following repetitive use.  The examiner indicated that the 
functional impact caused by pain was moderate.  The examiner 
added that there was no evidence of fatigue or lack of 
endurance 

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59 
(2004).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2004).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  Flexion and 
extension may be separately rated.  VAOPGCPREC 9-2004 (Sept. 
17, 2004).

Limitation of motion can be separated rated from instability 
of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected. VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating." In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

The right knee arthritis is rated as 10 percent disabling 
under Diagnostic Codes 5003-5010 based on painful and limited 
motion.  The record reflects that the veteran has limitation 
of flexion of the left knee.  The current evaluation 
contemplates functional limitation of flexion to 45 degrees.  
In order to warrant an increased rating for limitation of 
flexion, there must be an actual or functional equivalent of 
limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  In May 1997, the veteran had a full 
range of motion in the right knee.  At the September 1997 
examination, the veteran had 140 degrees of flexion.  At the 
November 2000 VA examination, flexion was to 120 degrees.  In 
December 2001, range of motion testing was normal, but there 
was pain on motion.  At the May 2005 VA examination, flexion 
was to 120 degrees with pain starting at 80 degrees of 
flexion.  The examiner noted that the joint function was 
limited by weakness following repetitive use, and indicated 
that the functional impact caused by pain was moderate.  
There was no evidence of fatigue.  Also, although the veteran 
complained of swelling and lack of endurance, there was no 
evidence of either symptom on physical examination.  In 
short, flexion is functionally limited to 80 degrees.  Such 
remaining function is better than 45 degrees or the necessary 
30 degrees for an increased rating.  Based on the above-
mentioned medical evidence, the findings do not demonstrate 
symptomatology that equates to limitation of flexion to 30 
degrees, even with full consideration of functional loss 
including pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Therefore, a higher rating under Diagnostic Code 5260 
for limitation of flexion of the right knee is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 30 degrees of flexion.  
Rather, the veteran retains functional use to at least 45 
degrees of flexion.  

In order to warrant a separate rating for limitation of 
extension, there must be an actual or functional equivalent 
of limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The current evaluation 
contemplates functional limitation of extension to 0 degrees.  
In May 1997, the veteran had a full range of motion in the 
right knee.  At the September 1997 VA examination, extension 
was to zero degrees.  At the November 2000 VA examination, 
extension was limited to 10 degrees.  In December 2001, the 
range of motion in the right knee was normal, but there was 
pain on motion.  At the May 2005 VA examination, extension 
was to zero degrees with pain in the last 10 degrees.  The 
examiner noted that the joint function was limited by 
weakness following repetitive use, and indicated that the 
functional impact caused by pain was moderate.  There was no 
evidence of fatigue, swelling, or lack of endurance.  Based 
on the above-mentioned medical evidence, the findings 
demonstrate symptomatology that equates to functional 
limitation of extension to 10 degrees, even with full 
consideration of functional loss including pain and weakness.  
However, the findings do not demonstrate symptomatology that 
equates to limitation of extension to 15 degrees, even with 
full consideration of functional loss including pain and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a 
separate 10 percent rating under Diagnostic Code 5261 for 
limitation of extension of the right knee is warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 15 degrees of extension.  
Rather, the veteran retains functional use to at least 10 
degrees of extension.  

In this case, it is clear that the veteran has functional 
limitation of extension and functional limitation of flexion.  
Such a veteran is more disabled than one with impairment of 
flexion.  Nothing in section 4.59 limits a compensable 
evaluation to one plane of motion.

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's right knee arthritis has 
caused a marked interference with his employment, or that 
such has required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Although the veteran is 
unemployed and receiving Social Security disability benefits, 
SSA records reflect that the grant of benefits was based in 
part on disabilities other than right knee arthritis - right 
hip arthritis, depression, anxiety, and histrionic 
personality.  Also, the Board notes that the two disability 
ratings now assigned for the service-connected right knee 
arthritis contemplate a level of interference with employment 
associated with the degrees of disability demonstrated.  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted.







ORDER

An evaluation in excess of 10 percent for right knee 
arthritis based on limitation of flexion is denied.

A separate 10 percent disability rating for right knee 
arthritis based on limitation of extension is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


